EXHIBIT 12 STATEMENTS REGARDING COMPUTATION OF CONSOLIDATED RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS APPEARING IN QUARTERLY REPORT ON FORM 10-Q For the Three Months Ended For the Six Months Ended June 30, June 30, (Dollars in thousands) 2009 2008 2009 2008 Excluding Interest on Deposits: Earnings: Income before income taxes $3,739 $2,645 $9,144 $10,278 Fixed charges (excluding preferred stock dividends) 3,809 3,950 7,705 8,561 Total earnings 7,548 6,595 16,849 18,839 Fixed charges: Interest expense (excluding deposit interest) 3,738 3,893 7,561 8,440 Rent expense interest factor (1) 71 57 144 121 Preferred stock dividends (2) 512 – 852 – Total fixed charges (excluding deposit interest) 4,321 3,950 8,557 8,561 Ratio of Earnings to Fixed Charges, Excluding Interest on Deposits 1.75 1.67 1.97 2.20 Including Interest on Deposits: Earnings: Income before income taxes $3,739 $2,645 $9,144 $10,278 Fixed charges (excluding preferred stock dividends) 10,387 11,731 21,266 24,808 Total earnings 14,126 14,376 30,410 35,086 Fixed charges: Interest expense (including deposit interest) 10,316 11,674 21,122 24,687 Rent expense interest factor (1) 71 57 144 121 Preferred stock dividends (2) 512 – 852 – Total fixed charges (including deposit interest) 10,899 11,731 22,118 24,808 Ratio of Earnings to Fixed Charges, Including Interest on Deposits 1.30 1.23 1.37 1.41 (1) Represents one-third of gross rental expense, which management believes is representative of the interest factor. (2) Represents the dividends accrued on the Series A Preferred Stock during the period.
